
	
		I
		112th CONGRESS
		1st Session
		H. R. 1658
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2011
			Mr. Tipton (for
			 himself, Ms. DeGette,
			 Mr. Polis,
			 Mr. Gardner,
			 Mr. Lamborn,
			 Mr. Coffman of Colorado, and
			 Mr. Perlmutter) introduced the
			 following bill; which was referred to the Committee on Veterans’
			 Affairs
		
		A BILL
		To name the Department of Veterans Affairs telehealth
		  clinic in Craig, Colorado, as the Major William Edward Adams Department
		  of Veterans Affairs Clinic.
	
	
		1.Name of Department of
			 Veterans Affairs telehealth clinic, Craig, ColoradoThe Department of Veterans Affairs
			 telehealth clinic in Craig, Colorado, shall after the date of the enactment of
			 this Act be known and designated as the Major William Edward Adams
			 Department of Veterans Affairs Clinic. Any reference to such clinic in
			 any law, regulation, map, document, record, or other paper of the United States
			 shall be considered to be a reference to the Major William Edward Adams
			 Department of Veterans Affairs Clinic.
		
